By the Court.

The judge of probate was sufficiently authorized, by the inquisition of the selectmen, to make the decree which he did. But upon the facts now before us there is certainly no sufficient foundation to place the appellant under guardianship as a person non compos mentis. Perhaps it would be proper to place guardians over the children, who are causing their father to waste his estate in gratifying their vicious propensities. Further, if the appellant cannot be otherwise protected from the undue practices and impositions of his children upon him, it may yet be discreet and proper for the judge of probate, upon due representation from the selectmen, to place him under guardianship as a spendthrift, that the family may be preserved from want, and the town saved from the expense of their support.*

Decree reversed